LOONEY, Justice
(dissenting).
My dissent is based upon the reasoning pursued and the authorities cited in my'dissenting opinion filed in Texas Employers’ Ins. Ass’n v. Smith (Tex. Civ. App.) 75 S.W.(2d) 732, 734, 736. I am of opinion that the undisputed facts show that appellant sustained the injuries of which he complained in the course of employment, within the meaning of the statute defining that phrase, or, to say the least, that the evidence raised the issue, which should have been submitted to the jury; hence, under either view, that the court erred in instructing a verdict and rendering judgment for appellee.